Citation Nr: 0103407	
Decision Date: 02/05/01    Archive Date: 02/14/01	

DOCKET NO.  97-10 242A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to waiver of recovery of a loan guaranty 
indebtedness in the amount of $11,808.25.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

John R. Pagano, Counsel



INTRODUCTION

The veteran had active military service from June 1969 to 
July 1971.

This matter arises from a December 1996 decision by the 
Department of Veterans Affairs (VA) Committee on Waivers and 
Compromises (COWC) at the St. Louis, Missouri, Regional 
Office (RO).  Therein, it was held that collection of the 
indebtedness at issue would not violate the principles of 
equity and good conscience.  Following compliance with the 
procedural requirements set forth in 38 U.S.C.A. § 7105 (West 
1991), the case was forwarded to the Board of Veterans' 
Appeals (Board) for appellate consideration. 


REMAND

Preliminary review indicates that this case is not yet ready 
for appellate disposition for the reasons that follow.

In conjunction with his request for waiver of the 
indebtedness now at issue, the veteran submitted a VA Form 
20-5655, Financial Status Report, in November 1996.  The 
information contained therein was considered by the COWC in 
rendering its December 1996 denial.  However, the veteran 
submitted a second Financial Status Report during the 
pendency of this appeal.  That document was received by VA on 
December 2, 1998.  There is nothing of record to indicate 
that the information contained therein was considered by the 
COWC prior to transfer of this case to the Board.  This must 
be accomplished in order to ensure that the veteran has been 
accorded due process of law.


In view of the foregoing, This case is REMANDED to the RO for 
action as follows:


1.  The COWC should again review the 
claim.  Due consideration should be given 
to the Financial Status Report submitted 
by the veteran to VA in December 1998.

2.  If the benefit sought on appeal 
remains denied, both the veteran and his 
representative should be furnished a 
supplemental statement of the case.  They 
should also be given the appropriate time 
period in which to respond.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration.  The veteran need take no action until so 
informed.  The purpose of this REMAND is to obtain additional 
information and to ensure that the veteran has been given 
full opportunity to avail himself of all avenues of recourse 
on appeal.  By this REMAND, the Board intimates no opinion 
regarding the final disposition of the claim.  The appellant 
has the right to submit additional evidence and argument on 
the matter that the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



		
	BRUCE KANNEE
	Member, Board of Veterans' Appeals



Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


IN THE 
APPEAL OF	C 26 738 082
LH 261 898
	UANE J. TAYLOR	

	
- 4 -
